DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  In claim 1, the platforms are limited by the term palletisable.  This limitation renders the claim indefinite because it is unclear what feature, shape, configuration, etc. of a platform would be required in order for the platform to be palletisable or not palletisable.  Therefore, the limitations of the claims cannot be resolved.  For the purpose of this examination the examiner has interpreted this limitation as requiring the platform to be configured to receive the forks of a fork lift.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the claim rejection set forth above under 35 USC 112, claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (US 2016/0306346 A1) in view of Spangler et al. (US 2008/0178537 A1) and Spangler et al. (US 8,086,341).
Claim 1:  Ishiyama discloses a method for setting up and/or reconfiguring an industrial plant, that includes providing a plurality of mobile processing stations, each mobile processing station of plurality of mobile processing stations (10 of Figure 1) comprising a platform (as depicted in Figure 2, the casters 12 are attached to a platform that supports the processing stations) and at least one interface unit provided on the platform and configured for the coupling of that mobile processing station with one or more further adjacent mobile processing stations (15,4,5,20 of Figures 1 and 2); arranging said plurality of mobile processing stations according to a predetermined layout (Para [0007]); and coupling the at least one interface unit of each mobile processing station with the at least one interface unit of one or more further mobile processing stations adjacent thereto (Para [0067]), wherein each interface unit comprises at least one of the following: an electrical and/or electronic coupling device (15 of Figure 1) and a mechanical coupling device (4,5,20 of Figure 1).
While Ishiyama discloses a substantial portion of the limitations recited in claim 1, Ishiyama fails to disclose that the platform is a palletisable platform and further fails to disclose that the interface unit comprises a fluidic coupling device.
However, Spangler et al. teaches that it is known in the art to support a portable, modular manufacturing station on palletisable platforms (60 of Figure 2, Para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the platform of Ishiyama such that it was palletisable as taught by Spangler because this would allow the platforms of Ishiyama to be easily moved by a forklift.
Further Spangler et al. ‘341 teaches an interface unit that includes a fluidic coupling device (40 of Figure 2; Col. 4, Lines 39-52).
Claim 2:  Ishiyama further discloses that each mobile processing station of the plurality of mobile processing stations and the one or more further mobile processing stations includes one or more processing machines and one or more electronic controllers (Para [0039]).
	Further Morbitzer et al., US 7,076,865 B2, teaches an assembly line that includes one or more magazines for workpieces or components (10 of Figure 1).
Further Williamson, US 4,237,598, teaches an assembly line that includes one or more tool magazines (115 of Figure 2).
Claim 3:  Ishiyama further discloses a reconfiguration step that includes providing an additional mobile processing station in addition to the plurality of mobile processing stations and/or the one or more further mobile processing stations (Para [0068]) and adding the additional mobile processing station to the group of mobile processing machines.
	While Ishiyama discloses a portion of the limitations recited in claim 3, Ishiyama fails to explicitly disclose creating a vacancy between two adjacent mobile processing stations and inserting the additional mobile processing station into the vacancy.
	However, Ishiyama does teach adding or removing a mobile processing station in order to increase or decrease the number mobile processing stations. 
	Therefore, it would have been obvious to one of ordinary skill in the art to insert a mobile processing station into a vacancy formed in the group of processing station in order to meet a change in the needed processing steps.
	Further this modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to choose between a finite number of identified, predictable solutions (MPEP 2143(E)).
	In this case the predictable solution would be to add the additional processing station to the ends of the group of processing stations or to a vacancy formed between two of the processing stations of the group.  The predictable solution would be that the group of processing stations would be modified in order to meet a change in the needed processing steps.
Claim 4:  Ishiyama further discloses that the displacing of one or more mobile processing stations comprises, prior to displacement, decoupling the at least one interface unit of each mobile processing station of the two adjacent mobile processing stations (Para [0067]).
Claim 5:  Ishiyama further discloses a reconfiguration step that includes identifying a mobile processing station of the plurality of mobile processing stations and/or the one or more further mobile processing stations to be eliminated decoupling the at least one interface unit of the mobile processing station to be eliminated from the at least one interface unit of each mobile processing station adjacent the mobile processing station to be eliminated; and removing the mobile processing station to be eliminated (Para [0067]-[0068] discloses decoupling and removing processing stations in order to decrease the number of processing stations in the group of processing stations).
Claim 6:  This claim is rejected under similar reasoning as that applied to claim 3.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection of the claims set forth above under 35 USC 112 and also rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726